Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses measurements, logging of said measurements, as well as communicating between mobile and base stations for exchange of the information. The prior art does not teach or fairly suggest, as a whole, a radio terminal configured to communicate with a radio network node, the radio terminal comprising: a receiver; a transmitter; and at least one processor configured to: detect radio link failure; and store measurement results related to the radio link failure, wherein the transmitter is configured to transmit, to the radio network node, a measurement status corresponding to the measurement results in the radio terminal, wherein the receiver is configured to receive, from the radio network node, a report request for a report of the measurement results, subsequent to the transmitter having transmitted the measurement status, and wherein the transmitter is configured to transmit, to the radio network node, the report of the measurement results.
When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648